        Case 6:19-mj-00054-JDP Document 14 Filed 08/13/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     HEATHER WELLER
 7
 8                                        IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 6:19-mj-00054-JDP
12                             Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE
13    vs.
                                                         Date: September 2, 2020
14    Heather Weller,                                    Time: 10:00 a.m.
                                                         Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Heather Weller, hereby stipulate and jointly move this Court to continue Ms. Weller’s
20   hearing scheduled for August 12, 2020 until September 2, 2020.
21              On July 7. 2019, Ms. Weller’s case was continued for a change of plea on August 11, 2020.
22   The parties are actively working towards a settlement, but have not reached a final agreement yet.
23   The undersigned requests the change of plea be continued until September 2, 2020 to finalize a
24   settlement agreement. The government does not object.
25    //
26    //
27    //
28

     ddA
       Weller / Stipulation to Continue                   -1-
       Status Conference
        Case 6:19-mj-00054-JDP Document 14 Filed 08/13/20 Page 2 of 3


 1                                        Respectfully submitted,
 2                                        McGREGOR SCOTT
                                          United States Attorney
 3
 4   Dated: August 11, 2020               /s/ Sean Anderson
                                          Sean Anderson
 5                                        Acting Legal Officer
                                          National Park Service
 6                                        Yosemite National Park
 7
 8   Dated: August 11, 2020               HEATHER E. WILLIAMS
                                          Federal Defender
 9
10                                        /s/ Benjamin A. Gerson
                                          BENJAMIN A. GERSON
11                                        Assistant Federal Defender
                                          Attorney for Defendant
12                                        Heather Weller
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Weller / Stipulation to Continue     -2-
       Status Conference
        Case 6:19-mj-00054-JDP Document 14 Filed 08/13/20 Page 3 of 3


 1                                                  ORDER
 2              The above stipulation to continue the status conference in case 6:19-mj-00054 JDP until
 3   September 2, 2020 is hereby accepted and adopted as the order of this court.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:          August 12, 2020
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Weller / Stipulation to Continue                -3-
       Status Conference
